  Dated: March 16, 2021

  The following is ORDERED:




_____________________________________________________________________


                            UNITED STATES BANKRUPTCY COURT FOR
                             THE EASTERN DISTRICT OF OKLAHOMA

      IN RE:     JESS WILLIAM WILSON
                 dba LE TACTICS LLC
                 LAURIE GRISSOM WILSON
                 A/K/A LAURIE G WILSON
                                                           Bk. Case No. 20-80964
                 Debtors.                                  CHAPTER 13

                       ORDER FOR RELIEF FROM THE AUTOMATIC
                        STAY AND ABANDONMENT OF PROPERTY
                      AND WAIVER OF BANKRUPTCY RULE 4001(a)(3)

            This matter comes before this Court upon Motion by Wells Fargo Bank, N.A., d/b/a

     Wells Fargo Auto, for relief from the automatic stay and abandonment of property as set

     forth in its Motion.

            Upon representation of counsel, the Motion was served on all parties in interest on

     March 01, 2021, and no objection has been served within the time to object, including

     applicable allowance of three (3) days for mailing, which expired on March 15, 2021.

            IT IS THEREFORE ORDERED that the requested relief from the automatic stay

     imposed under § 362 of the Bankruptcy Code is granted, that Bankr. Rule 4001(a)(3) is not

     applicable and Movant may immediately implement and enforce this order granting relief




    Case 20-80964       Doc 44    Filed 03/16/21 Entered 03/16/21 09:17:35          Desc Main
                                    Document     Page 1 of 2
 from the automatic stay and the following described property is hereby deemed abandoned

 from the bankruptcy estate:

        2016 DODGE TRUCK RAM 3500
        VIN: 3C63RRNL5GG313049

        PROPERTY ADDRESS: 406 W. Electric Avenue, McAlester, OK 74501


 The Movant Shall Notify All Interested Parties Of This Order.

                                           (###)

 APPROVED FOR ENTRY:

 LOGS LEGAL GROUP LLP


 BY: s/Kirk J. Cejda
 Kirk J. Cejda #12241
 770 NE 63rd St.
 Oklahoma City, OK 73105-6431
 (405) 848-1819
 Attorney for Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto
 (405) 848-2009 (Facsimile No.)
 logsecf@logs.com


 File No. 21-137107




Case 20-80964     Doc 44       Filed 03/16/21 Entered 03/16/21 09:17:35       Desc Main
                                 Document     Page 2 of 2
